Stephens, J.,
dissenting. Section 53 of the act of 1925 amending the act creating the municipal court of Atlanta provides that advertisements of the sale of personal property by the marshal of that court (Fulton section) shall designate “the location of the place where the property was seized.” The advertisement in this case failed to do this. There was no attempt at compliance with this provision of the act. Brown Guano Co. v. Coker, 13 Ga. App. 614 (79 S. E. 582), is distinguishable, since in that case there was an attempt at compliance with one of the provisions of the general statute with reference to the contents of advertisements of property which had been levied upon. There it was held that the attempt at compliance was a substantial compliance with a provision of the act. The provision in the act with reference to stating in the advertisement the location of the place of the seizure of the property can not be ignored and treated as a nullity. The legislature placed this provision in the act for some purpose, and it should be given effect. Since the advertisement does not comply, either substantially or otherwise, with the provisions of the act, it is not a legal advertisement of the property and therefore constitutes no basis for a recovery upon the forthcoming bond. Hogan v. Morris, 7 Ga. App. 232 (66 S. E. 550); Taylor v. Boynton, 7 Ga. App. 233 (66 S. E. 550), and cases there cited. The evidence is conclusive that the defendant had no notice other than the fact of advertisement. I do not concur in the judgment of affirmance.